Citation Nr: 0000281	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  94-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date for improved 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Chicago, 
Illinois, that granted a permanent and total disability 
rating for pension purposes from January 20, 1993.

The appeal was previously remanded by the Board in July 1996.


FINDINGS OF FACT

1.  The claim of entitlement to an earlier effective date for 
improved disability pension benefits is plausible and all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  The veteran was born in July 1949, has reported a high 
school education, and occupational experience as a 
warehouseman.  He has indicated that he was last employed in 
1990.

3.  The veteran filed his claim for a permanent and total 
disability rating for pension purposes on April 30, 1992.  He 
was granted a permanent and total disability rating for 
pension purposes effective January 20, 1993.

4.  Prior to January 20, 1993, the veteran's permanent 
disabilities were tinnitus, evaluated as 10 percent 
disabling; and high frequency hearing loss, residuals of a 
shell fragment wound of the scalp, residuals of fracture of 
the right thumb, HIV-positive, history of ulcer, and migraine 
headaches, all evaluated noncompensably disabling.

5.  Prior to January 20, 1993, the veteran's disabilities did 
not preclude him from engaging in substantially gainful 
employment, consistent with his age, education, and 
occupational history.

6.  The veteran's substance abuse was due to his own willful 
misconduct.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an earlier effective date for 
a permanent and total disability rating for pension purposes 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a permanent and total rating for 
nonservice-connected pension purposes prior to January 20, 
1993, have not been meet.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4./17, and 
Part 4, Diagnostic Codes 5224, 6100, 6260, 6351, 7305, 7800, 
8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Treatment records have been obtained and the veteran was 
afforded a VA examination.  In a response, received in August 
1999, the Social Security Administration indicated it did not 
have any records.  The Board is satisfied that all relevant 
facts that may be obtained have been properly developed and 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by law.  38 U.S.C.A. 
§ 5107(a).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15 (1991).

There are 3 alternative bases on which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502 (a) (1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, the veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are 2 or more disabilities, there must be 
at least one disability ratable at 40 percent or more, with a 
combined disability rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

The veteran's substance abuse is due to his own willful 
misconduct and may not be considered in determining whether 
or not he is eligible for VA pension.  38 C.F.R. 
§ 3.301(c)(2)(3) (1999).  

The effective date of an evaluation and award of disability 
pension based on an original claim will be the date of 
receipt of claim or date on which the veteran became 
permanently and totally disabled, if the claim is filed 
within one year from such date, whichever is to the advantage 
of the veteran, provided that an award of pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).

The relevant findings with respect to each disability are 
summarized below. 

Tinnitus and Hearing Loss

The record reflects that the veteran has tinnitus due to 
acoustical trauma.  His tinnitus has been maximally evaluated 
as 10 percent disabling under Diagnostic Code 6260.  The 
record also reflects that the veteran has hearing loss.  His 
hearing loss was not evaluated during the period immediately 
preceding January 20, 1993.  However, the most recent audio 
examination of record, dated in July 1986, reflects that the 
veteran had level 2 hearing in each ear, warranting a 
noncompensable evaluation under Diagnostic Code 6100.

Shell Fragment Wound, Scalp

The report of a June 1992 VA examination reflects that the 
veteran had a scar on the back of his scalp that was covered 
by hair.  The examiner indicated that he was unable to assess 
the scar because of the covering by hair.  Diagnostic Code 
7800 provides that slightly disfiguring scars of the head 
warrant a noncompensable evaluation.  Moderately disfiguring 
scars of the head warrant a 10 percent evaluation.  Since the 
scar on the veteran's scalp was covered by hair to such an 
extent that the examiner was unable to assess the same, the 
Board concludes that a preponderance of the evidence is 
against a finding that the scar is moderately disfiguring and 
that a preponderance of the evidence supports a finding that 
the scar more nearly approximates slight disfigurement.  
Therefore, a noncompensable evaluation for the skull fragment 
wound scar of the scalp is the maximum amount warranted.


Right thumb Fracture

April 1982 VA treatment records reflect that the veteran had 
caught his right hand in a car door resulting in a fracture 
of the thumb.  A May 1998 record reflects that the cast was 
removed with instability of the fracture site noted.  Cast 
immobilization was continued.  In June 1992 a VA treatment 
record reflects the cast was removed and there was no 
tenderness of the fracture site.  A July 1992 VA treatment 
record reflects that there continued to be no tenderness of 
the fracture site.  The report of a June 1992 VA hand 
examination reflects that the veteran's thumb was covered 
with a thumb spica.  His other fingers had full range of 
motion without numbness or tingling.  The diagnosis was right 
thumb proximal phalanx fracture.  An October 1992 VA 
treatment record reflects that the thumb was still swollen 
with limited range of motion at the MPJ and 45 degrees' 
flexion at the IPJ.

Under Diagnostic Code 5224 favorable ankylosis of the thumb 
warrants a 10 percent evaluation.  Unfavorable ankylosis of 
the thumb warrants a 20 percent evaluation.  There is no 
competent medical evidence of record indicating that the 
veteran experiences either favorable or unfavorable ankylosis 
of the right thumb.  Therefore, a preponderance of the 
evidence is against a compensable evaluation for residuals of 
a right thumb fracture.

HIV

A January 1992 VA treatment record reflects that the 
veteran's HIV was stable.  The report of a June 1992 VA 
examination reflects that the veteran was found to be HIS-
positive in 1990.  His lymph system was normal, as were his 
psychiatric and personality.  The diagnoses included a HIV-
positive, asymptomatic, except mild fatigue.  VA treatment 
records reflect that the veteran's HIV continued to be stable 
through October 1992.  On January 20, 1993, the veteran was 
placed on drug therapy for his HIV.

Under Diagnostic Code 6351 a noncompensable evaluation is 
warranted for HIV-related illness that is asymptomatic, 
following initial diagnosis of a HIV infection, with or 
without lymphadenopathy or decreased T4 cell count.  A 
10 percent evaluation is warranted following development of 
definite medical symptoms, T4 cell of 200 or more and less 
than 500, and on approved medication or with evidence of 
depression or memory loss with employment limitations.  The 
evidence reflects that the veteran was not placed on approved 
medication until January 20, 1993.  There is no competent 
medical evidence that he had depression or memory loss, 
noting that he was psychiatrically normal in June 1992, or 
that he experienced employment limitation due to his HIV-
related illness prior to January 20, 1993.  Further, the 
competent medical evidence does not reflect that his T4 cell 
was of 200 or more and less than 500 prior to January 20. 
1993.  Therefore, a preponderance of the evidence is against 
a compensable evaluation for HIV prior to January 20, 1993.

History of Ulcer

Diagnostic Code 7305 reflects that a 10 percent evaluation 
will be assigned for mild duodenal ulcer with recurring 
symptoms once or twice yearly.  The report of a June 1992 VA 
examination reflects that the veteran reported a history of 
ulcers.  His digestive system was found to be normal.  The 
diagnosis included history of ulcer with questionable 
location.  There is no competent medical evidence that 
reflects that the veteran experienced an active ulcer with 
recurring symptoms once or twice yearly prior to January 20, 
1993.  Therefore, a preponderance of the evidence is against 
a compensable evaluation for history of ulcer.

Headaches

A January 1992 VA treatment record reflects that the veteran 
reported a greater than 20-year history of chronic headaches.  
It notes that the veteran had been on Elavil and had not had 
headaches for 3 months.  The assessment included headaches 
that had responded well to Elavil.  The report of a June 1992 
VA examination reflects that the veteran reported a 12-year 
history of migraine headaches.  His neurological system was 
normal on examination.  A May 1992 treatment record reflects 
that the veteran was not having headaches.  A separate May 
1992 VA neurology treatment record reflects that the 
veteran's headaches were controlled with Elavil.  In August 
1992 the veteran was seen with a complaint of a headache that 
lasted 1 to 3 hours.  The assessment was recurrent cluster-
type headaches.  The record does not indicate the veteran 
experienced any further headaches prior to January 20, 1993.

Diagnostic Code 8100 provides that for migraine headaches 
with characteristic prostrating attacks averaging 1 in 2 
months over the last several months a 10 percent evaluation 
is warranted.  With less frequent attacks a noncompensable 
evaluation is warranted.  The record reflects that the 
veteran was headache free for 3 months prior to January 1992 
and did not have headaches during the remainder of the time 
prior to January 20, 1993, except for some noted in August 
1992.  Therefore, a preponderance of the evidence is against 
a finding that the veteran had prostrating attacks averaging 
1 in 2 months over the last several months prior to January 
20, 1993.  Accordingly, a compensable evaluation for 
headaches prior to January 20, 1993, is not warranted.

In the analysis set forth above, the Board has determined 
that the ratings assigned the veteran's disabilities prior to 
January 20, 1993, were, in each instance, proper.  Therefore, 
the 10 percent combined rating assigned with consideration of 
all the disabilities is similarly appropriate.  Given the 
foregoing consideration and assuming arguendo that each of 
the veteran's nonservice-connected disabilities is permanent 
in accordance with 38 C.F.R. § 4.17, the veteran's 
disabilities were objectively determined not to be 
representative of a total, 100 percent schedular evaluation 
in accordance with 38 C.F.R. § 4.15.  Nor has the veteran 
been shown to suffer from permanent loss of use of his hands, 
feet, or eyes, in accordance with the criteria set forth in 
38 C.F.R. § 4.14.  Accordingly, on the basis of the objective 
"average person" standard of review, a permanent and total 
disability evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§ 4.16(a) and 4.17 prior to January 20, 1993.  As the veteran 
has more than 1 disability, he would be required to have at 
least one disability rated at 40 percent disabling (or more) 
in order to meet the threshold requirement of Section 
4.16(a).  Since the veteran's disabilities have been found to 
be appropriately rated, and since none of his disabilities 
has been rated at least 40 percent disabling prior to January 
20, 1993, the veteran could not be considered permanent and 
totally disabled prior to January 20, 1993, on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in 1949, has a high school education, 
and occupational experience as a warehouseman.  The Board 
also observes that a January 1992 VA treatment record 
reflects that the veteran had a major problem with alcohol 
and drug abuse and his treatment records reflect multiple 
references to his substance abuse.  While the veteran has 
argued that he was unemployable from the time of his 
diagnosis with HIV in 1990 or alternatively that he had been 
unemployable for many years prior to the grant of his 
permanent and total disability rating, the competent medical 
evidence of record supports a finding that his disabilities, 
not of willful misconduct origin, did not render him per se 
unemployable.  Accordingly, the Board concludes that the 
veteran has not presented such an unusual disability picture 
so as to render impractical the application of regular 
schedular standards.  Hence, a basis for entitlement to a 
permanent and total disability evaluation on an 
extraschedular basis prior to January 20, 1993, has not been 
presented.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
On the basis of the above analysis, a preponderance of the 
evidence is against a permanent and total disability 
evaluation for pension purposes prior to January 20, 1993.



ORDER

An effective date prior to January 20, 1993, for a permanent 
and total disability rating for nonservice-connected pension 
purposes is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

